Citation Nr: 1733535	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-23 128	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for generalized anxiety disorder.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from April 1965 to December 1968. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2007, July 2009, and February 2012 decisions of the Indianapolis, Indiana, Regional Office (RO).


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


